Citation Nr: 1719418	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for status post scaphoid nonunion fracture of the left wrist, on schedular basis.
 
2. Entitlement to a disability rating in excess of 10 percent for status post scaphoid nonunion fracture of the left wrist, on extraschedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Margaret Costello, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2004 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in March 2013; a transcript of the hearing is associated with the claims file. 

The record indicated that a total disability rating based on individual unemployability (TDIU) was assigned effective July 11, 2013. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). Here, the Veteran is service connected for, inter alia, status post scaphoid nonunion fracture of the left wrist, for palmar flexion limited in line with forearm, under Diagnostic Code (DC) 5215.

The Board remanded this appeal in October 2015 for extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected status post scaphoid nonunion fracture of the left wrist.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

An April 2016 opinion from the Acting Director of Compensation Service determined that extraschedular consideration under 38 C.F.R. § 3.321(b) was not warranted for the left wrist in excess of 10 percent. 

The Veteran has received care for his left wrist disability from the University of Michigan Health System since June 2012.  An arthrogram there indicated (1) scapholunate ligament tear and tears of the ulnar attachment and central disc of the triangular fibrocartilage, (2) nonunited fracture of the scaphoid wrist, and (3) degenerative changes of the ST-T and third CMC joints."  The treating physician indicated the degenerative changes were found to be consistent with "early osteoarthritis, likely post traumatic."  Radiology records associated with that treatment indicated "sclerosis along the fracture lines." That physician advised the Veteran to consider surgery on the wrist; there are no further records in the claims file as to whether the Veteran had the advised surgery or not.

The Veteran has asserted in lay statements, including through his representative, that his left wrist has symptoms beyond that described under DC 5215.  The Veteran has specifically reported that "all ligaments and tendons are torn and the bone is dead." Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the Veteran's status post scaphoid nonunion fracture of the left wrist falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In addition, the Veteran, who is now unemployed, reported that he lost his last job for unsatisfactory job performance, which consisted of manual work involving his arms and wrists; at the end of the day, he reported not being able to use his left hand because it was "frozen stiff."

The Veteran has received VA examinations in March 2009 and September 2014 that relate to his wrist disability.  The September 2014 examination noted atrophy of the left forearm as compared to the right, and also "loss of tissue mass and muscle tone noted of palmar surface of left hand as compared to right hand."  The Board notes the opinion from the Director of Compensation Service mentioned that "secondary complications of nerve damage and muscle atrophy of the forearm remain unanswered questions."

In addition, since the Veteran's left wrist disability claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  This type of joint testing was not accomplished during the Veteran's most recent VA examination in September 2014; accordingly, further VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent, outstanding VA treatment records since September 2014 associated with the Veteran's left wrist disability and associate them with claims file. 

2. Contact the Veteran and request he submit or authorize for release any further private treatment records relevant to his left wrist disability.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3. After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left wrist disability. The claims folder must be made available to the examiner in conjunction with the examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted.
 
The examiner should describe the nature and extent of the Veteran's service-connected left wrist disorder, to include orthopedic and neurologic manifestations.

Attention is invited to the opinion from the Acting Director of Compensation Service regarding complications of nerve damage and muscle atrophy of the forearm.

The VA examiner should ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing of the right wrist, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss.  The testing should also include testing of the right wrist.  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.
      
4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.
      
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


